UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6316


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALTON KENT GREEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:00-cr-00046-H-1)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alton Kent Green, Appellant Pro Se.       Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alton Kent Green appeals the district court’s order

denying    his    motion       for    reduction      of   sentence     pursuant   to   18

U.S.C. § 3582(c) (2006).                We have reviewed the record and find

no reversible error.            Accordingly, we affirm the judgment of the

district court.          United States v. Green, No. 4:00-cr-00046-H-1

(E.D.N.C.       Feb.     12,     2009).         We    deny      Green’s      motion    for

appointment of counsel and his motion to place this case in

abeyance.       We dispense with oral argument because the facts and

legal    contentions       are       adequately      presented    in    the    materials

before    the    court    and        argument   would     not    aid   the    decisional

process.

                                                                                AFFIRMED




                                            2